DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 12/01/2021, in which Claim(s) 1-15 are presented for examination. Claim(s) 1, 14 and 15 are amended. No claim(s) are cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-15 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, and 7-15, are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 7,600,131 B1) in view of Chen et al. (US 2016/0204907 A1).
Regarding Claims 1, 14, and 15, Krishna discloses
wherein the processing device is configured to operate in at least one of a deciphering mode or a ciphering mode (Col 6 Lines 11-14, “The cryptography engines may include, for example, "3DES-CBC/DES X" encryption/decryption”); 
wherein the ciphering device, when the processing device is configured to operate in the deciphering mode, is configured to: 
receive a ciphered data unit (DU) directly from the buffer over the system bus, decipher the ciphered data unit so as to obtain a deciphered data unit, and transfer the deciphered data unit to the memory (Col 5 Lines 36-53, “The chip 200 may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”, “Referring to FIG. 2, the IP packets are read into a FIFO (First In First Out buffer) input unit”, Col 12 Lines 56-68, “inbound packet is received by the packet classifier on a cryptography acceleration chip”, “the packet is decrypted”, “a clear text packet is sent”, Fig. 1B, from 152 “Crypt Accel Chip” to 160 “local memory”, i.e. the packet, ciphered data unit, is received from buffer, decrypted and sent to the memory);
wherein the ciphering device, when the processing device is configured to operate in the ciphering mode, is configured to: 
receive a data unit from the memory, cipher the data unit so as to obtain a ciphered data unit, and transfer the ciphered data unit directly to the buffer over the system bus (Col 13 Lines 36-48, “an outbound packet is received by the packet classifier on a cryptography acceleration chip”, “The packet is … encrypted”, “The encrypted packet is then sent out”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).
Krishna does not explicitly teach but Chen teaches
a buffer directly coupled to a system bus, a ciphering device directly coupled to the system bus, and a memory directly coupled to the ciphering device and directly coupled to the system bus (Figure 5 shows a memory or buffer directly coupled to the bus 507, device 503 directly coupled to the bus 507, and a memory directly coupled to the device 503, [0052], “one or more processors 503 and/or a memory 505 that may be communicatively coupled, e.g., via one or more buses 507, 
Krishna and Chen are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chen with the disclosure of Krishna. The motivation/suggestion would have been for managing a soft buffer for decoding hybrid automatic repeat/request (HARQ) based transmissions (Chen, Abstract).

Regarding Claim 2, the combined teaching of Krishna and Chen teaches read a protocol header carried by a data block (DB) comprising the ciphered data unit, extract at least one ciphering parameter from the protocol header, and provide the at least one ciphering parameter to the ciphering device (Krishna, Col 4 Lines 13, “protocol data packets”, Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are read”, “From the input FIFO 202, packet (protocol) header information is sent”,  Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”).

Regarding Claim 3, the combined teaching of Krishna and Chen teaches receive the ciphering parameter, decipher the ciphered data unit based on the received ciphering parameter so as to obtain the deciphered data unit (Krishna, Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Col 12 chip”, “the packet is decrypted”, “a clear text packet is sent”).
  
Regarding Claim 4, the combined teaching of Krishna and Chen teaches read the protocol header directly from the buffer (Krishna, Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are (directly) read into a FIFO (First In First Out buffer) input unit”, “From the input FIFO 202, packet (protocol) header information is sent”).

Regarding Claim 7, the combined teaching of Krishna and Chen teaches wherein the system bus is coupled to the memory only through the ciphering device (Krishna, Fig. 1 a, communication line between network interface and cryptography acceleration chip, and local memory 110, Col 5 Lines 36-53, “The chip may be connected to external systems by a standard PCI interface, for example a 32-bit (system) bus”).

Regarding Claim 8, the combined teaching of Krishna and Chen teaches wherein the buffer is a reception buffer when the processing device is configured to operate in the deciphering mode, and wherein the buffer is a transmission buffer when the processing device is configured to operate in the ciphering mode (Krishna, Col 5 Lines 36-53, “Referring to FIG. 2, the IP packets are read into a FIFO (First In First Out buffer) input unit”, Col 12 Lines 56-68, “inbound packet is received by the packet classifier on a cryptography acceleration chip”, “the packet is decrypted”, therefore the buffer is a reception buffer when deciphering, Col 13 Lines 36-48, “an 

Regarding Claim 9, the combined teaching of Krishna and Chen teaches wherein the buffer is a Hybrid Automatic Repeat Request buffer (Chen, [0017], “buffers for hybrid automatic repeat/request (HARQ) communications”).

Regarding Claim 10, the combined teaching of Krishna and Chen teaches
wherein the processing device, when configured to operate in the ciphering mode, is configured to: 
cipher the data unit with a ciphering parameter so as to obtain the ciphered data unit, and transfer the ciphering parameter directly to the buffer over the system bus (Krishna, Col 4 Lines 13, “protocol data packets”, Col 5 Lines 44-55, “Referring to FIG. 2, the IP packets are read”, “From the input FIFO 202, packet (protocol) header information is sent”,  Col 9 Lines 51-52, “IPSec SPI security parameter”, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).

Regarding Claim 11, the combined teaching of Krishna and Chen teaches transfer the ciphering parameter in a protocol header of a data block (DB) directly to the buffer (Krishna, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”, i.e. the packet is received from memory, encrypted and sent to buffer over system interface, i.e. system bus).  

Regarding Claim 12, the combined teaching of Krishna and Chen teaches
transfer, directly to the buffer, the data block carrying a first segment of the ciphered data unit together with the ciphering parameter in the protocol header (Krishna, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, “Implement SAdB-specified processing on datagram”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”), and 
transfer, directly to the buffer, another data block carrying a second segment of the ciphered data unit but not carrying the ciphering parameter (Krishna, Col 19, Lines 21-28, “packet header fields, including protocol”, “Extract SAdB processing control & crypto parameters”, “Implement SAdB-specified processing on datagram”, Fig. 1B, from 160 “memory” to 152 “Crypt Accel Chip” to 156 “system interface”).

Regarding Claim 13, the combined teaching of Krishna and Chen teaches wherein the processing device is comprised in a communication device for a communication system (Krishna, Fig. 6B, “the cryptography processing system”, claim 15, “wherein the device is a network communication device”).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna et al. (US 7,600,131 B1) in view of Chen et al. (US 2016/0204907 A1) and in view of Freed et al. (US 2003/0014625 A1).
Regarding Claim 5, the combined teaching of Krishna and Chen teaches
wherein the memory is coupled to the system bus (Chen, fig. 5).
The combined teaching of Krishna and Chen does not explicitly teach but Freed teaches wherein the processing device is configured to: transfer at least one first segment of a ciphered data unit from the buffer to the memory if no protocol header for the ciphered data unit is available ([0062], “During decryption, the device may utilize portions of its memory to buffer segments as necessary for decryption”).
Krishna, Chen and Freed are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freed with the combined teaching of Krishna and Chen. The motivation/suggestion would have been for improving the performance of secure communications between network-coupled devices (Freed, [0002]).

Regarding Claim 6, the combined teaching of Krishna, Chen and Freed teaches receive a ciphering parameter for the ciphered data unit, fetch the first segment of the ciphered data unit from the memory, receive a second segment of the ciphered data unit directly from the buffer over the system bus, wherein the second segment is a remaining segment of the ciphered data unit; decipher the first segment and the second segment of the ciphered data unit based on the received ciphering parameter so as to obtain a deciphered data unit (Freed, [0062], “During decryption, the device may utilize portions of its memory to buffer segments as necessary for decryption. The number and size of the buffers will depend on the cipher scheme used and the configuration of the packets, as well as whether the packets contain application data spanning multiple packets, referred to herein as multi-segment packets (and illustrated with respect to FIG. 8). The SSL device can allocate SSL buffers as necessary for TCP segments. If, for example, application data having a length of 3000 bytes is transmitted via TCP segments having a length of 100 bytes, the device can, copy TCP segment 1 to a first SSL buffer, and start a timer, wait for packet 2 and when received, copy it to an SSL buffer and restart the timer, and finally when packet 3 is received, the SSL accelerator will copy it, decrypt all application data”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497